At the outset, I should like warmly to
congratulate you, Sir, on your election to the presidency of
the current session of the General Assembly. I am
convinced that given your outstanding talent and
consummate experience, you will fulfil this lofty mission
with distinction. At the same time, I should like to express
my appreciation and thanks to Mr. Samuel Insanally for the
positive contribution he made during his presidency at the
last session.
I wish to avail myself of this opportunity to extend a
hearty welcome and congratulations to the delegation of
South Africa, which is taking part in the work of the
current session. We are convinced that a united,
democratic and non-racial new South Africa led by
President Nelson Mandela will contribute positively to the
peace and development of Africa and of the world as a
whole.
The world is still undergoing profound changes, and
the transition toward multipolarity has accelerated.
Economic factors are playing a greater role in
international relations. Relaxation of tensions has become
the main trend of the world today. However,
hegemonism and power politics continue to hold out.
Regional hot spots flare up intermittently. Destabilizing
factors tend to multiply, thus compounding the volatility
of the international scene. The maintenance of peace,
strengthening of cooperation and promotion of
development remain the major challenges of our era.
To eliminate regional hot spots and settle
international disputes are the world’s priorities and the
common concern with which the international community
has been trying to deal in one way or another.
Experience has shown that such practices as interfering in
other countries’ internal affairs and resorting to pressure,
sanctions or even force at will cannot help; they can only
increase the complications and difficulties that stand in
the way of a final solution. In the interest of maintaining
regional peace and stability, the international community
and regional organizations should take an appropriate and
effective approach, that is, to promote dialogue and
negotiations between parties directly concerned so as to
reach a solution acceptable to all sides. This has been
best illustrated by the breakthrough achieved in the
Middle East peace process and by the progress made on
the Korean nuclear issue.
United Nations peace-keeping operations can play a
positive role, but not all of them have been successful.
Experience and lessons learned in this regard should be
summed up. It is our consistent view that peace-keeping
operations should strictly conform to the principles of the
United Nations Charter and the norms of international
relations. Such operations should be undertaken with the
consent and cooperation of the parties concerned, and an
impartial and unbiased attitude should be maintained. No
peace-keeping operations or humanitarian aid programmes
should be permitted to interfere in the internal affairs of
any country, still less to use force or become embroiled
in a conflict between the parties. A lesson should be
drawn from what befell the United Nations peace-keeping
forces in Somalia.
Here I wish to underline the importance of strict
adherence to the Five Principles of Peaceful Coexistence
as the basic means to prevent international conflicts.
9


These principles, namely, mutual respect for sovereignty
and territorial integrity, mutual non-aggression,
non-interference in each other’s internal affairs, equality
and mutual benefit, and peaceful coexistence, were jointly
initiated four decades ago by China, India and Myanmar -
called "Burma" at the time - and were subsequently
embodied in the 10 principles formulated by Asian and
African countries at the Bandung Conference and in the
purposes and principles espoused by the Association of
South-East Asian Nations and other regional organizations
of the developing countries.
The history of the past four decades has testified to
the immense vitality of the Five Principles. All nations,
notwithstanding their differences in social systems,
ideologies, values or religious faiths, can live in amity and
carry out mutually beneficial cooperation as long as they
abide by these principles. Failure to do so will lead to
friction, confrontation or even military conflicts. In a world
as diversified as ours, nations have no alternative but to
adhere to the Five Principles of Peaceful Coexistence and
to find common ground while shelving their differences in
order to live together amicably and pursue common
development.
The peoples of the world have long lived in the
shadow of a nuclear holocaust, due to the all-out nuclear
arms race between the two super-Powers during the cold
war, which resulted in a massive stockpiling of nuclear
weapons. Now the international situation has drastically
changed. Not only can we avert another world war, but the
chances have increased for the complete prohibition and
thorough elimination of nuclear weapons and for mankind
ultimately to eliminate the threat of a nuclear war.
China has always stood for the complete prohibition
and thorough elimination of all weapons of mass
destruction. The Chinese Government holds that a
convention on the complete prohibition of nuclear weapons
should be concluded in the same way as the conventions
banning all biological and chemical weapons, respectively.
As a signatory to the Treaty on the Non-Proliferation of
Nuclear Weapons, China is in favour of its extension. Yet
a mere extension of the Treaty is obviously not sufficient.
With a view to ultimately ridding mankind of the threat of
a nuclear war and ushering in a nuclear-weapon-free world,
the Chinese Government proposes the following.
All countries that possess nuclear weapons should
pledge unconditionally not to be the first to use them and
should immediately start negotiations to conclude a treaty
on non-first-use of nuclear weapons against each other;
efforts for the establishment of nuclear-free zones should
be supported and all nuclear Powers should undertake not
to use or to threaten to use nuclear weapons against any
non-nuclear-weapon State or nuclear-free zone;
negotiations should be undertaken with a view to
concluding a comprehensive nuclear-test-ban treaty not
later than 1996; the principal nuclear Powers should
implement their existing nuclear disarmament treaties as
scheduled and go on to drastically cut back their nuclear
stockpiles; negotiations should be undertaken to conclude
a convention banning the production of weapon-grade
fissile materials; a convention on the complete prohibition
of nuclear weapons should be signed under which all
nuclear Powers should undertake the obligation to destroy
all their nuclear weapons under effective international
supervision; and international cooperation in the peaceful
use of nuclear energy should be vigorously promoted
simultaneously with the efforts to prevent the proliferation
of nuclear weapons and step up the nuclear disarmament
process.
The above points make up an integrated and
interrelated nuclear disarmament process. We hold that
all States, whether they possess nuclear weapons or not,
are entitled to participate fully in this process.
Since mankind has been able to make nuclear
weapons and tap nuclear energy for peaceful purposes in
the twentieth century, we are confident that in the twenty-
first century it will be able to completely ban and destroy
nuclear weapons and fully harness nuclear energy to
enhance its own welfare. Before the advent of the new
century, we stand ready to join the other nuclear as well
as non-nuclear States to blaze the way towards this lofty
goal and make our due contribution to its ultimate
realization.
It is now an international trend to give priority to
economic problems. Hence all countries are devoting
themselves to economic development and the expansion
of international cooperation. This year the world
economy has started a recovery and East Asia continues
to maintain a high growth rate. But there is unevenness
in the world as a whole. It is disturbing to note that the
impoverishment of some developing countries has
worsened. In the interest of common development, we
call for the abolition of protectionism and of
discrimination in international economic relations and
trade. Neither global multilateral trade arrangements nor
regional economic and trade cooperation should be
exclusive. The principles of openness, equality and
mutual benefit should be upheld. The World Trade
10


Organization, to be founded next year, should from the
outset be a broadly representative and open trade institution
based on equality and mutual benefit.
The world economy is an interdependent whole.
Developed countries should make more tangible
contributions to global economic development and the
expansion of international economic cooperation. Primarily
they should take effective measures to open their markets,
provide development funds, transfer technology and
increase assistance to the developing countries to reduce
their debt burden, thereby contributing to their economic
growth, social stability and relief from poverty. Such
actions will in turn bolster the economic growth of the
developed countries themselves.
The international community and the United Nations
should be more concerned with development matters and in
particular should actively help the developing countries to
achieve prosperity. We appreciate the Secretary-General’s
efforts in submitting the Agenda for Development pursuant
to General Assembly resolutions. We hope that our
deliberations thereon will serve to reinvigorate world
economic development and international cooperation.
The Chinese Government considers economic
development the central task of the whole nation and makes
reform and opening its basic state policy. This year we
have taken a new series of major steps to intensify the
reform and opening which have the effect of ensuring
sustained, rapid and healthy economic growth. Gross
domestic product, foreign trade volume and overseas
investments registered increases in the first six months of
11.6 per cent, 25.5 per cent and 54.9 per cent respectively,
compared with the corresponding period last year. We will
step up our all-directional opening-up and continue to work
for world prosperity. We have been striving for an early
resumption of our contracting party status in the General
Agreement on Tariffs and Trade. A solution to this matter
will be in the interest of both China and the world as a
whole. China needs to cooperate with the rest of the world
which in turn needs such an important trading partner as
China. A World Trade Organization without China would
be inconceivable.
Human society continues to move forward and make
progress. But social ills still stand out starkly such as
poverty, unemployment, the deteriorating environment, the
population explosion, refugees, illegal immigration, drug
trafficking, crime and injurious and unfair treatment of
social groups such as women, children and the disabled.
Some of these problems have become even more acute, and
have cried out for a remedy by the world community
through international cooperation. We consider that it is
necessary to step up such cooperation. Because
conditions vary, different countries face different social
problems. Each country has to draw up social
development policies adaptable to its own conditions.
International cooperation in this field should adhere to the
principles of mutual respect, equality and mutual benefit
without political strings or interference in domestic
affairs. Developing countries account for the majority of
the world’s population and are in a disadvantaged position
socially. This is where the emphasis of the United
Nations social programmes should be placed.
In recent years we have actively supported and
participated in important international conferences on the
environment, human rights and population under the
auspices of the United Nations. We will actively take
part in the World Summit for Social Development, to be
held in Copenhagen next March. The Chinese
Government attaches great importance to the Fourth
World Conference on Women, to be held in Beijing in
September 1995. The Chinese people, our women folk in
particular, are preparing for and looking forward to this
grand event with tremendous enthusiasm.
In response to the call in the documents of the 1992
United Nations Conference on Environment and
Development, the Chinese Government has analysed the
actual conditions in the country and drawn up "Agenda 21
- White Paper on China’s Population, Environment and
Development in the 21st Century", which will be an
important guide in the formulation of our medium- and
long-term national, economic and social development
plans.
To ensure and protect human rights is an essential
part of a nation’s social policy. My Government makes
it a basic policy to constantly enhance the people’s
enjoyment of human rights commensurate with our
economic and social development. We always hold that
the principle of universality of human rights must be
viewed in the context of the actual conditions of a given
country. Conditions vary from country to country. It is
inevitable and normal that there is divergence of views on
human rights issues. We are in favour of dialogue on the
basis of equality and mutual respect so as to increase
mutual understanding. We are against using human rights
as a pretext to interfere in the internal affairs of other
countries.
11


Next year will mark the fiftieth anniversary of the
founding of the United Nations. Both the world and the
United Nations have undergone drastic changes in that half
century. The United Nations is the most representative
intergovernmental Organization of sovereign States.
Members of the Organization are equal, irrespective of size,
strength or wealth.
Notwithstanding its shortcomings, the status and role
of the United Nations in global international affairs remain
irreplaceable by any other international organizations or
groupings. It is the hope of the people of the world that
the Organization will better fulfil the mission conferred on
it by the Charter and and that it will make even greater
contributions to the maintenance of peace and the
promotion of development.
To cope with the greatly changed international
situation and grim challenges ahead, United Nations
institutions should undergo relevant and necessary reforms.
In our view, any such reforms should serve to maintain and
enhance the positive role of the United Nations in
international affairs and improve its efficiency. At the
same time, the reforms should take full account of the
concerns and interests of the developing countries, which
make up the majority of the membership, so that their role
may be enhanced. The function and role of the General
Assembly should be strengthened. Reform of the Security
Council must be aimed at facilitating a better performance
of its functions under the Charter. Any enlargement of the
Council’s membership must fully conform to the principle
of equitable geographical distribution to ensure broader
representation. Actions by the Council should better reflect
the collective will and common aspirations of the entire
United Nations membership.
To prepare for the commemoration of the fiftieth
anniversary of the United Nations, China has set up a
national committee, in accordance with the relevant United
Nations resolution. We hope that the commemoration in
various countries in the coming year will be used to review
the experience of the past and look to the future so that we
may carry forward the purposes and principles of the
Charter and enable the Organization to do a better job in
maintaining peace and promoting development.
It was sad that the first half of our century witnessed
two world wars with disastrous consequences for mankind.
The ensuing cold war cast a dark and menacing shadow of
war over the world for the greater part of the second half
of the century. It is gratifying, none the less, that we have
been able to fulfil the historic mission of eliminating the
centuries-old colonial system from the Earth within this
century. This is unquestionably one of the greatest
achievements of contemporary human society.
Looking ahead to the twenty-first century, we are
fully confident of the future of humanity. The Chinese
people will make common efforts with all other peoples
of the world to usher in a new century of peace and
prosperity.
